
	

113 HR 4766 IH: To prohibit the Secretary of Veterans Affairs from paying bonuses to certain employees of the Department of Veterans Affairs until the backlog of disability claims is resolved, to establish a commission to evaluate such backlog, and for other purposes.
U.S. House of Representatives
2014-05-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4766
		IN THE HOUSE OF REPRESENTATIVES
		
			May 29, 2014
			Mr. Gardner (for himself, Mr. Tipton, Mr. Lamborn, and Mrs. Lummis) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To prohibit the Secretary of Veterans Affairs from paying bonuses to certain employees of the
			 Department of Veterans Affairs until the backlog of disability claims is
			 resolved, to establish a commission to evaluate such backlog, and for
			 other purposes.
	
	
		1.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Table of contents.
				Sec. 2. Limitation on payment of bonuses until the resolution of the backlog of disability claims.
				Sec. 3. Evaluation of backlog of disability claims and appeals of claims of Department of Veterans
			 Affairs.
				Sec. 4. Supplemental reports to the Strategic Plan to Eliminate the Compensation Claims Backlog.
				Sec. 5. Expedition of transfer of certain records.
				Sec. 6. Claims processors training.
				Sec. 7. Report by Comptroller General of the United States.
				Sec. 8. Priority for processing claims of the Department of Veterans Affairs.
				Sec. 9. Public availability of certain information about pending and completed claims for
			 compensation under the laws administered by the Secretary of Veterans
			 Affairs.
				Sec. 10. Annual report on processing of claims.
				Sec. 11. Department of Veterans Affairs notice of average times for processing claims and
			 percentage of claims approved.
				Sec. 12. Claim defined.
			
		2.Limitation on payment of bonuses until the resolution of the backlog of disability claimsThe Secretary of Veterans Affairs may not pay to an individual who is employed in the Senior
			 Executive Service an award or bonus under chapter 45 or 53 of title 5,
			 United States Code, or any other award or bonus authorized under such
			 title, until the date on which the Secretary certifies to the Committees
			 on Veterans' Affairs of the House of Representatives and the Senate that
			 the backlog of disability claims has been resolved.
		3.Evaluation of backlog of disability claims and appeals of claims of Department of Veterans Affairs
			(a)In generalThere is established a commission or task force to evaluate the backlog of claims within the
			 Department of Veterans Affairs and the appeals process of claims.
			(b)Studies
				(1)Backlog study
					(A)In generalThe Commission or Task Force, acting through the subcommittee described in subsection (d)(2)(A),
			 shall carry out a study on the backlog of claims, including the current
			 process the Secretary of Veterans Affairs uses to evaluate claims and
			 appeals and the laws and regulations applicable to such claims and
			 appeals. Such study shall be a comprehensive evaluation and assessment of
			 the backlog of claims, an analysis of possible improvements to the
			 procedures used to process such claims, and any related issues that the
			 Commission or Task Force considers relevant.
					(B)Matters includedIn carrying out the study under subparagraph (A), the Commission or Task Force shall examine the
			 following:
						(i)The backlog of claims, including an analysis of—
							(I)the most effective means to quickly and accurately resolve all claims pending as of the date of the
			 study; and
							(II)with respect to the Department, the annual funding, number of full-time employees, workload
			 management practices, and the progress, as of the date of the study, of
			 the strategic plan.
							(ii)Possible improvements to the claims process, including an evaluation and recommendations with
			 respect to whether substantive and structural changes to the overall
			 claims process are required.
						(iii)In carrying out the evaluation and recommendations under subparagraph (B), an examination of—
							(I)options that make no major substantive changes to the claims process;
							(II)options that maintain the process but make minor changes; and
							(III)options that make broad changes to the process.
							(2)Appeals process study
					(A)In generalThe Commission or Task Force, acting through the subcommittee described in subsection (d)(2)(B),
			 shall carry out a study on the anticipated increase of appeals of claims,
			 including the current appeals process and the laws and regulations
			 applicable to such appeals. Such study shall be a comprehensive evaluation
			 and assessment of such anticipated increase of appeals claims, an analysis
			 of possible improvements to the procedures used to process such appeals,
			 and any related issues that the Commission or Task Force considers
			 relevant.
					(B)Matters includedIn carrying out the study under subparagraph (A), the Commission or Task Force shall examine the
			 following:
						(i)The anticipated surge in appeals of claims, including an analysis of—
							(I)the most effective means to quickly and accurately resolve pending appeals and future appeals;
							(II)with respect to both the Board and the Court of Appeals for Veterans Claims, the annual funding,
			 number of full-time employees, workload management practices, and the
			 progress, as of the date of the study, of the strategic plan; and
							(III)the efficiency, effectiveness, and utility of the Veterans Benefits Management System with respect
			 to appeals operations, including an identification of key changes that may
			 need to be implemented to such system.
							(ii)Possible improvements to the appeals process, including an evaluation and recommendations with
			 respect to whether substantive and structural changes to the overall
			 appeals process are required.
						(iii)In carrying out the evaluation and recommendations under clause (ii), an examination of—
							(I)options that make no major substantive changes to the appeals process;
							(II)options that maintain the process but make minor changes;
							(III)options that make broad changes to the process;
							(IV)the necessity of the multi-tiered levels of appeals at the regional office level, including filing
			 a notice of disagreement, receipt of a statement of the case, supplemental
			 statement of the case (if applicable), and substantive appeal (VA Form 9);
							(V)the role of the Board and the Appeals Management Center, including—
								(aa)the effectiveness of the workload management of the Board and the Center;
								(bb)whether the Board and Center should be regionalized or maintain the centralized structure in the
			 District of Columbia;
								(cc)whether Board members should be required to pass the administrative law judges certification
			 examination; and
								(dd)whether the Board should continue to require de novo review of appeals; and
								(VI)the role of the Court of Appeals for Veterans Claims and the United States Court of Appeals for the
			 Federal Circuit, including—
								(aa)the continued effectiveness and necessity of a multi-tiered structure of judicial review;
								(bb)whether the Court of Appeals for Veterans Claims should have article I or article III status;
								(cc)expansion of either the Court of Appeals for Veterans Claims or the United States Court of Appeals
			 for the Federal Circuit jurisdiction, including by allowing such courts to
			 hear class action lawsuits with respect to claims; and
								(dd)the possibility of expanding judicial review of claims to all Federal circuit courts of appeals or
			 allowing judicial review beyond the Court of Appeals for Veterans Claims
			 only by the Supreme Court.
								(3)ConsiderationIn carrying out the studies under paragraph (1)(A) and (2)(A) and making any recommendations under
			 this section, the Commission or Task Force shall consider the following:
					(A)The interests of veterans, including with respect to accuracy, fairness, and transparency in the
			 claims process of the Department.
					(B)The values and requirements of the Constitution, including with respect to compliance with
			 procedural and substantive due process.
					(C)The public interest, including with respect to the responsible use of available resources.
					(D)With respect to the study conducted under paragraph (1)(A), the importance of the claimant
			 friendly, nonadversarial nature of the claims process.
					(E)With respect to the study conducted under paragraph (2)(A), the importance of an appeals process
			 that is efficient and easily understandable by a claimant.
					(4)Role of Secretary, Chairman of the Board, and Chief Judge
					(A)InformationIn carrying out each study under paragraph (1)(A) and (2)(A), at times that the Commission or Task
			 Force determines appropriate, the Commission or Task Force shall submit to
			 the Secretary of Veterans Affairs, the Chairman of the Board, and the
			 Chief Judge of the Court of Appeals for Veterans Claims, as the case may
			 be, information with respect to remedies and solutions that the Commission
			 or Task Force identifies pursuant to such a study.
					(B)ImplementationThe Secretary, the Chairman of the Board, and the Chief Judge shall each—
						(i)fully consider the remedies and solutions submitted to the Secretary, the Chairman, or the Chief
			 Judge, as the case may be, under subparagraph (A);
						(ii)implement such remedies and solutions as the Secretary, the Chairman, or the Chief Judge,
			 respectively, determines appropriate; and
						(iii)submit to Congress justification for failing to implement any such remedy or solution.
						(C)PlanThe Commission or Task Force shall submit to the Secretary, the Chairman of the Board, and the
			 Chief Judge a feasible, timely, and cost-effective plan to eliminate the
			 backlog of appeals of claims based on the remedies and solutions
			 identified pursuant to the study under paragraph (2)(A) and the
			 information submitted under subparagraph (A).
					(c)Comprehensive reports
				(1)Initial comprehensive reportNot later than 60 days after the date on which the Commission or Task Force first meets, the
			 Commission or Task Force shall submit to the President and Congress an
			 initial comprehensive report on the studies conducted under paragraphs
			 (1)(A) and (2)(A) of subsection (b), including—
					(A)the findings of the causes of the backlog of claims;
					(B)a proposed plan to handle the anticipated surge in appeals of claims; and
					(C)the level of cooperation the Commission or Task Force has received from the Secretary and the heads
			 of other departments or agencies of the Federal Government.
					(2)Interim comprehensive reportsNot later than 90 days after the date on which the Commission or Task Force first meets, and each
			 30-day period thereafter ending on the date on which the Commission or
			 Task Force submits the final comprehensive report under paragraph (3), the
			 Commission or Task Force shall submit to the President and Congress a
			 comprehensive report on—
					(A)the progress of the Secretary with respect to implementing solutions to expedite the elimination of
			 the backlog of claims pursuant to subsection (b)(4)(B)(ii);
					(B)the progress of the Secretary, the Chairman of the Board, and the Chief Judge of the Court of
			 Appeals for Veterans Claims with respect to implementing solutions to
			 complete appeals of claims in a timely manner in a timely manner pursuant
			 to such subsection; and
					(C)the level of cooperation the Commission or Task Force has received from the Secretary and the heads
			 of other departments or agencies of the Federal Government.
					(3)Final comprehensive reportNot later than 180 days after the date on which the Commission or Task Force first meets, the
			 Commission or Task Force shall submit to the President and Congress a
			 comprehensive report on the following:
					(A)With respect to the study conducted under subsection (b)(1)(A)—
						(i)The findings, conclusions, and recommendations of the Commission or Task Force with respect to the
			 matters referred to in such subsection.
						(ii)The recommendations of the Commission or Task Force for revising and improving the backlog of
			 claims and the procedures used to process claims.
						(iii)The progress of the Secretary with respect to implementing solutions to expedite the elimination of
			 the backlog of claims pursuant to subsection (b)(4)(B)(ii).
						(iv)Other information and recommendations with respect to claims as the Commission or Task Force
			 considers appropriate.
						(B)With respect to the study conducted under subsection (b)(2)(A)—
						(i)The findings, conclusions, and recommendations of the Commission or Task Force with respect to the
			 matters referred to in such subsection.
						(ii)The recommendations of the Commission or Task Force for revising and improving the appeals process;
						(iii)The information described in subsection (b)(4)(A).
						(iv)The feasible, timely, and cost effective plan described in subsection (b)(4)(C).
						(v)The progress of the Secretary, the Chairman of the Board, and the Chief Judge of the Court of
			 Appeals for Veterans Claims with respect to implementing solutions to
			 provide timely appeals of claims.
						(vi)Other information and recommendations with respect to the appeals process as the Commission or Task
			 Force considers appropriate.
						(d)Membership
				(1)Number and appointmentThe Commission or Task Force shall be composed of 15 members, appointed as follows:
					(A)Two members appointed by the Speaker of the House of Representatives, one of whom shall be
			 designated to serve upon the Subcommittee on the Backlog of Claims and one
			 of whom shall be designated to serve upon the Subcommittee on Appeals.
					(B)Two members appointed by the minority leader of the House of Representatives, one of whom shall be
			 designated to serve upon the Subcommittee on the Backlog of Claims and one
			 of whom shall be designated to serve upon the Subcommittee on Appeals.
					(C)Two members appointed by the majority leader of the Senate, one of whom shall be designated to
			 serve upon the Subcommittee on the Backlog of Claims and one of whom shall
			 be designated to serve upon the Subcommittee on Appeals.
					(D)Two members appointed by the minority leader of the Senate, one of whom shall be designated to
			 serve upon the Subcommittee on the Backlog of Claims and one of whom shall
			 be designated to serve upon the Subcommittee on Appeals.
					(E)Three members appointed by the President, two of whom shall be designated to serve upon the
			 Subcommittee on the Backlog of Claims and one of whom shall be designated
			 to serve upon the Subcommittee on Appeals.
					(F)One member appointed by the Secretary of Defense, whom shall be designated to serve upon the
			 Subcommittee on the Backlog of Claims.
					(G)Two members appointed by the Secretary of Veterans Affairs, one of whom shall be designated to
			 serve upon the Subcommittee on the Backlog of Claims and one of whom shall
			 be designated to serve upon the Subcommittee on Appeals.
					(H)One member appointed by the Chief Judge of the Court of Appeals for Veterans Claims, whom shall be
			 designated to serve upon the Subcommittee on Appeals.
					(2)SubcommitteesThe Commission or Task Force shall have two subcommittees as follows:
					(A)A Subcommittee on the Backlog of Claims consisting of the eight members designated in accordance
			 with paragraph (1).
					(B)A Subcommittee on Appeals consisting of the seven members designated in accordance with paragraph
			 (1).
					(3)QualificationsEach member appointed under paragraph (1) shall be appointed based on the experience of the member
			 as a veteran or on the subject matter expertise or other relevant
			 experience of the member.
				(4)Advisors
					(A)In generalIn addition to the 15 members appointed under paragraph (1), the Commission or Task Force shall—
						(i)have five nonvoting, nonmember advisors, appointed by a majority of the Commission or Task Force,
			 each from a different organization that represents the interests of
			 veterans; and
						(ii)seek advice from experts from nongovernmental organizations (including veterans service
			 organizations and military organizations), the Internet technology
			 industry, and the insurance industry.
						(B)AdviceIndividuals described in clause (i) and (ii) of subparagraph (A) shall provide advice to both
			 subcommittees described in paragraph (2).
					(5)ChairmanThe President shall designate a member of the Commission or Task Force who is appointed by the
			 President and designated to serve upon the Subcommittee on the Backlog of
			 Claims to serve as the chairman of the Commission or Task Force. The
			 chairman may designate a member to serve as the chairman of the
			 Subcommittee on the Backlog of Claims and a member to serve as the
			 chairman of the Subcommittee on Appeals to chair such subcommittees as the
			 designee of the chairman of the Commission or Task Force.
				(6)Period of AppointmentMembers of the Commission or Task Force shall be appointed for the life of the Commission or Task
			 Force. A vacancy shall not affect its powers.
				(7)VacancyA vacancy on the Commission or Task Force shall be filled in the manner in which the original
			 appointment was made.
				(8)Appointment deadlineThe appointment of members of the Commission or Task Force established in this section shall be
			 made not later than 15 days after the date of the enactment of this Act.
				(e)Meetings
				(1)Initial meetingThe Commission or Task Force shall hold its first meeting not later than 15 days after the date on
			 which a majority of the members are appointed.
				(2)MeetingsThe Commission or Task Force shall meet at the call of the chairman.
				(3)QuorumA majority of the members of the Commission or Task Force shall constitute a quorum, but a lesser
			 number may hold hearings.
				(f)Powers of the Commission or Task Force
				(1)HearingsThe Commission or Task Force may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission or Task Force
			 considers advisable to carry out the purposes of this section.
				(2)Information from Federal AgenciesThe Commission or Task Force may secure directly from any department or agency of the Federal
			 Government such information as the Commission or Task Force considers
			 necessary to carry out the provisions of this section. Upon request of the
			 chairman, the head of such department or agency shall furnish such
			 information to the Commission or Task Force.
				(3)Postal ServicesThe Commission or Task Force may use the United States mails in the same manner and under the same
			 conditions as other departments and agencies of the Federal Government.
				(4)GiftsThe Commission or Task Force may accept, use, and dispose of gifts or donations of service or
			 property.
				(g)Personnel Matters
				(1)Compensation of MembersEach member of the Commission or Task Force who is not an officer or employee of the United States
			 shall be compensated at a rate equal to the daily equivalent of the annual
			 rate of basic pay prescribed for level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code, for each day (including
			 travel time) during which the member is engaged in the performance of the
			 duties of the Commission or Task Force. All members of the Commission or
			 Task Force who are officers or employees of the United States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
				(2)Travel ExpensesThe members of the Commission or Task Force shall be allowed travel expenses, including per diem in
			 lieu of subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of service of
			 the Commission or Task Force.
				(3)Staff
					(A)AppointmentThe chairman of the Commission or Task Force may, without regard to the civil service laws and
			 regulations, appoint an executive director and such other personnel as may
			 be necessary to enable the Commission or Task Force to perform its duties.
			 The appointment of an executive director shall be subject to the approval
			 of the Commission or Task Force.
					(B)CompensationThe chairman of the Commission or Task Force may fix the compensation of the executive director and
			 other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that
			 the rate of pay for the executive director and other personnel may not
			 exceed the rate payable for level V of the Executive Schedule under
			 section 5316 of such title.
					(4)Detail of Government EmployeesUpon request of the chairman of the Commission or Task Force, the head of any department or agency
			 of the Federal Government may detail, on a nonreimbursable basis, any
			 personnel of that department or agency to the Commission or Task Force to
			 assist it in carrying out its duties.
				(5)Procurement of Temporary and Intermittent ServicesThe chairman of the Commission or Task Force may procure temporary and intermittent services under
			 section 3109(b) of title 5, United States Code, at rates for individuals
			 which do not exceed the daily equivalent of the annual rate of basic pay
			 prescribed for level V of the Executive Schedule under section 5316 of
			 such title.
				(h)Termination of Commission or Task ForceThe Commission or Task Force shall terminate 60 days after the date on which the Commission or Task
			 Force submits the final comprehensive report under subsection (c)(3).
			(i)Funding
				(1)In generalThe Secretary shall, upon the request of the chairman of the Commission or Task Force, make
			 available to the Commission or Task Force such amounts as the Commission
			 or Task Force may require to carry out the duties of the Commission or
			 Task Force under this section.
				(2)AvailabilityAny sums made available to the Commission or Task Force shall remain available, without fiscal year
			 limitation, until the termination of the Commission or Task Force.
				(j)DefinitionsIn this section:
				(1)The term appeals process means the process to appeal the determination by the Secretary of a claim beginning with the
			 notice of disagreement filed pursuant to section 7105 of title 38, United
			 States Code, and ending with the review of a decision by the Supreme Court
			 pursuant to section 7292(c) of such title.
				(2)The term Board means the Board of Veterans’ Appeals.
				(3)The term strategic plan means the Strategic Plan to Eliminate the Compensation Claims Backlog, published by the Secretary
			 of Veterans Affairs on January 25, 2013.
				4.Supplemental reports to the Strategic Plan to Eliminate the Compensation Claims BacklogNot later than 60 days after the date of the enactment of this Act, and every 120 days thereafter
			 until Memorial Day (May 25), 2015, the Secretary of Veterans Affairs shall
			 submit to Congress a supplemental report on the implementation by the
			 Department of Veterans Affairs of the Strategic Plan to Eliminate the
			 Compensation Claims Backlog. Each such report shall include—
			(1)verification that during the period covered by the report, each claim was approved or denied by not
			 later than 125 days after the date on which the claim is submitted with an
			 accuracy rate of 98 percent, as specified in the Strategic Plan;
			(2)a description of the specific measures, procedures, and metrics used to assess the implementation
			 of the Strategic Plan for purposes of the supplemental report; and
			(3)a detailed timeline for the implementation of each initiative contained in the Strategic Plan.
			5.Expedition of transfer of certain records
			(a)SSA recordsNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into an agreement with the Commissioner of the Social
			 Security Administration to ensure that the Commissioner transfers to the
			 Secretary disability or medical records of the Commissioner that the
			 Secretary will use to evaluate a claim by not later than 30 days after the
			 Secretary requests such records.
			(b)DOD recordsNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall enter into an agreement with the Secretary of Defense to
			 ensure that the Secretary of Defense transfers to the Secretary of
			 Veterans Affairs medical records of members or former members of the Armed
			 Forces that the Secretary will use to evaluate a claim by not later than
			 30 days after the Secretary requests such records.
			(c)National Guard recordsNot later than 60 days after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs and the Secretary of Defense shall jointly—
				(1)submit to Congress a plan to reduce to 30 days the amount of time needed to provide members of the
			 National Guard and the Secretary of Veterans Affairs with the medical
			 records of such members, including by partnering with appropriate
			 officials of Federal or State departments or agencies; and
				(2)implement such plan.
				(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
			6.Claims processors training
			(a)EstablishmentThe Secretary of Veterans Affairs shall establish a training program to provide newly hired claims
			 processors of the Department of Veterans Affairs with training for a
			 period of not less than two years. In carrying out such program, the
			 Secretary shall identify successful claims processors of the Department
			 who can assist in the training of newly hired claims processors.
			(b)Ability To process claimsThe Secretary shall carry out the training program established under subsection (a) without
			 increasing the amount of time in which claims are processed by the
			 Department.
			(c)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
			7.Report by Comptroller General of the United StatesNot later than one year after the date of the enactment of this Act, the Comptroller General of the
			 United States shall submit to Congress a report on the progress of the
			 Secretary of Veterans Affairs in improving the timeliness of claims
			 processing and eliminating the backlog of claims. The report shall include
			 any recommendations of the Comptroller General with respect to improving
			 the ability of the Secretary to make such progress.
		8.Priority for processing claims of the Department of Veterans Affairs
			(a)In generalSubchapter I of chapter 51 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					5109C.Priority for processing claims
						(a)PriorityIn processing claims for compensation under this chapter, the Secretary shall provide the following
			 claimants with priority over other claimants:
							(1)Veterans who have attained the age of 70.
							(2)Veterans who are terminally ill.
							(3)Veterans with life-threatening illnesses.
							(4)Homeless veterans (as defined in section 2002 of this title).
							(5)Veterans who were awarded the Medal of Honor.
							(6)Veterans who are former prisoners of war.
							(7)Veterans whose claims are being reviewed again in relation to a previously denied claim relating to
			 military sexual trauma.
							(8)Veterans whom the Secretary determines, on a case-by-case basis, are seriously or very seriously
			 injured.
							(9)Veterans whom the Secretary determines, on a case-by-case basis, should be given priority under
			 this section based on an application for good cause established by the
			 Secretary.
							(b)RegulationsThe Secretary shall prescribe regulations to carry out subsection (a)..
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 5109B the following new item:
				
					
						5109C. Priority for processing claims..
			9.Public availability of certain information about pending and completed claims for compensation
			 under the laws administered by the Secretary of Veterans Affairs
			(a)In generalSubchapter I of chapter 51 of title 38, United States Code, is amended by adding after section
			 5109C, as added by section 106, the following new section:
				
					5109D.Information about pending and completed claims
						(a)Availability of informationThe Secretary shall maintain on the Internet website of the Department publicly accessible
			 information about pending and completed claims for compensation under
			 chapter 11 of this title. Such information shall include each of the
			 following:
							(1)For each regional office and for the Department as a whole—
								(A)the average number of days between the date of the submittal of a claim and the date of the
			 decision with respect to the claim for each of the preceding three-month
			 and one-year period;
								(B)the average number of days such a claim is pending during the preceding three-month and one-year
			 periods;
								(C)the quality and accuracy rating of the claims adjudication process during the preceding three-month
			 and one-year periods;
								(D)the number of claims pending;
								(E)the number of pending claims that have been pending for more than 125 days; and
								(F)the number of claims completed during—
									(i)the current month, to date;
									(ii)the month preceding the current month;
									(iii)the current calendar year, to date; and
									(iv)the calendar year preceding the current calendar year.
									(2)For each medical condition for which a claim for compensation is submitted, for each regional
			 office and for the Department as a whole—
								(A)the average number of days between the date of the submittal of a claim relating to such medical
			 condition and the date of the decision with respect to the claim for each
			 of the preceding three-month and one-year period;
								(B)the average number of days such a claim is pending during the preceding three-month and one-year
			 periods;
								(C)the quality and accuracy rating of the claims adjudication process as applied to claims relating to
			 such medical condition during the preceding three-month and one-year
			 periods;
								(D)the number of pending claims relating to such condition;
								(E)the number of such pending claims that have been pending for more than 125 days; and
								(F)the number of claims relating to such medical condition completed during—
									(i)the current month, to date;
									(ii)the month preceding current month;
									(iii)the current calendar year, to date; and
									(iv)the calendar year preceding the current calendar year.
									(b)UpdatesThe Secretary shall update the information on the website under subsection (a) not less frequently
			 than once every seven days..
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating
			 to section 5109C, as added by section 8, the following new item:
				
					
						5109D. Information about pending and completed claims..
			10.Annual report on processing of claims
			(a)In generalSubchapter I of chapter 51 of title 38, United States Code, is amended by adding after section
			 5109D, as added by section 9, the following new section:
				
					5109E.Annual report on processing of claims
						(a)Annual reportThe Secretary shall include in the annual report to Congress required under section 529 of this
			 title information on the following:
							(1)The automatic processing of claims for compensation.
							(2)The performance of any regional office that fails to meet the administrative goals of the regional
			 office with respect to timeliness and accuracy in processing claims for
			 compensation.
							(3)The timeliness of receiving information pursuant to a request by the Secretary to the head of
			 another department or agency of the United States for information required
			 by the Secretary in adjudicating a claim for compensation under chapter 11
			 of this title.
							(b)Matters includedIn carrying out subsection (a) to include information in the report required under section 529 of
			 this title, the Secretary shall include the following:
							(1)With respect to the information required by subsection (a)(1)—
								(A)each medical condition for which claims relating to such condition were processed in an electronic
			 automated fashion during the fiscal year covered by the report;
								(B)the feasibility of processing any additional medical conditions in an electronic automated fashion
			 and any barriers to such processing, including any such barriers relating
			 to the schedule for rating disabilities under section 1155 of this title;
								(C)the number of claims for compensation relating to each medical condition submitted during such
			 fiscal year; and
								(D)for each medical condition, the percentage of claims denied and the percentage of claims approved
			 during such fiscal year.
								(2)With respect to the information required by subsection (a)(2), in the case of any regional office
			 that, for the fiscal year covered by the report, did not meet the
			 administrative goal of having no claim pending for more than 125 days and
			 achieving an accuracy rating of 98 percent—
								(A)a signed statement prepared by the individual serving as director of the regional office as of the
			 date of the submittal of the report containing—
									(i)an explanation for why the regional office did not meet the goal;
									(ii)a description of the additional resources needed to enable the regional office to reach the goal;
			 and
									(iii)a description of any additional actions planned for the subsequent fiscal year that are proposed to
			 enable the regional office to meet the goal; and
									(B)a statement prepared by the Under Secretary for Benefits explaining how the failure of the regional
			 office to meet the goal affected the performance evaluation of the
			 director of the regional office.
								(3)With respect to the information required by subsection (a)(3)—
								(A)the number of requests described in such paragraph made during the fiscal year covered by the
			 report; and
								(B)the average response time for such requests made during each month of such fiscal year, as
			 determined based on the period beginning on the date on which the
			 Secretary made the request and ending on the date on which the Secretary
			 determines that the request is completed..
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding after the item relating
			 to section 5109D, as added by section 9, the following new item:
				
					
						5109E. Annual report on processing of claims..
			(c)Effective dateSection 5109E of title 38, United States Code, as added by subsection (a) shall take effect on the
			 date that is one year after the date of the enactment of this Act.
			11.Department of Veterans Affairs notice of average times for processing claims and percentage of
			 claims approved
			(a)Public noticeThe Secretary of Veterans Affairs shall post the information described in subsection (c)—
				(1)in a conspicuous place in each regional office and claims intake facilities of the Department of
			 Veterans Affairs; and
				(2)on the Internet website of the Department.
				(b)Notice to applicants
				(1)In generalThe Secretary shall provide to each person who submits a claim for benefits under the laws
			 administered by the Secretary before the person submits such claim—
					(A)notice of the information described in subsection (c); and
					(B)notice that, during the period ending on August 6, 2015, the person is eligible to receive up to an
			 extra year of benefits payments if the person files an original claim that
			 is fully developed.
					(2)Acknowledgment of receipt of noticeEach person who submits a claim for benefits under the laws administered by the Secretary shall
			 include in such application a signed form acknowledging that the person
			 received the information described in subsection (c).
				(c)Information described
				(1)In generalThe information described in this subsection is the following:
					(A)The average processing time of the claims described in paragraph (2) and the percentage of such
			 submitted claims for which benefits are awarded.
					(B)The percentage of each of the following types of submitted claims for benefits under the laws
			 administered by the Secretary of Veterans Affairs for which benefits are
			 awarded:
						(i)Claims filed by veterans who authorized a veterans service organization to act on the veterans’
			 behalf under a durable power of attorney.
						(ii)Claims filed by veterans who authorized a person other than a veterans service organization to act
			 on the veterans’ behalf under a durable power of attorney.
						(iii)Claims filed by veterans who did not authorize a person to act on the veterans’ behalf under a
			 durable power of attorney.
						(2)Claims describedThe claims described in this paragraph are each of the following types of claims for benefits under
			 the laws administered by the Secretary of Veterans Affairs:
					(A)A fully developed claim that is submitted in standard electronic form.
					(B)A fully developed claim that is submitted in standard paper form.
					(C)A claim that is not fully developed that is submitted in standard electronic form.
					(D)A claim that is not fully developed that is submitted in standard paper form.
					(E)A claim that is not fully developed that is submitted in nonstandard paper form.
					(3)Update of informationThe information described in this subsection shall be updated not less frequently than once each
			 fiscal quarter.
				(d)Effective dateThis section shall take effect on the date that is one year after the date of the enactment of this
			 Act.
			12.Claim definedExcept as otherwise provided, in this Act, the term claim means a claim for disability compensation under the laws administered by the Secretary of Veterans
			 Affairs.
		
